         Case 1:20-cv-00141-RH-GRJ Document 20 Filed 06/18/21 Page 1 of 1
                                                                                Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          GAINESVILLE DIVISION


JULIE ANN SMITH,

                  Plaintiff,

v.                                              CASE NO. 1:20cv141-RH-GRJ

HUNTER WARFIELD, INC.,

                  Defendant.

________________________________/


                               ORDER CLOSING THE FILE


         The parties have filed a stipulation for dismissal with prejudice. ECF No. 19.

The notice is effective without an order. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012). This order

confirms that the case has been dismissed. The clerk must close the file.

         SO ORDERED on June 18, 2021.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 1:20cv141-RH-GRJ
